DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection. 
Applicant argues that Troisi discloses that the discussed determinations are made “for each of the cylinder components”, but does not specifically state that the cylinder wall is one such component. Accordingly, the claimed invention is differentiated therefrom.
Examiner respectfully disagrees. First, given the context of Troisi, one of ordinary skill would readily appreciate that the cylinder wall is one of the cylinder components of interest. Second, as set forth in the rejections, this feature was additionally addressed by Flowers.
Applicant argues that Troisi performs the discussed determination at each crank angle, as opposed to at only one crank angle, as claimed. Accordingly, the claimed invention is differentiated therefrom.
Examiner respectfully disagrees. The claimed invention lacks the specificity to require that the determinations at issue be made at only one crank angle. Any crank angle of the “each” of Troisi occurring after fifty percent of combustion heat is released may correspond to the recited “an angular position of the crankshaft”.
Additionally, Applicant is asked to explain why such a difference – even if it were required by the claims – would make for a patentable distinction. As best understood, the approach of the proposed system would essentially be the same as the hypothetically claimed approach except for that it would seek to perform further optimization. In other words, there is some degree of accuracy that could be achieved by looking at only a single data point – which, for given engineering considerations, may be enough. However, the proposed system seeks to achieve greater accuracy by looking at more data points to achieve its own engineering considerations. However, broadly speaking, this is common practice. That is to say, it is known to make engineering compromises to balance considerations such as accuracy, complexity, cost, and the like. Accordingly, it may have been obvious to one of ordinary skill to take such an approach in the proposed system for programming, simplicity, cost considerations or the like.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8, 12 – 17, and 21 are rejected under 35 U.S.C. 102(a)(1)/103 as being unpatentable over Troisi et al. (US 2017/0123392) [in view of Flowers et al. (US 2010/0147269)].
In re claim 1, Troisi discloses a method of providing real-time calculation of heat flow ([0038 – 0041]; [0040]: “Each of the above calculations at step 306 may be performed for each crank angle.”) in an engine (fig 1) including 
an engine block (apparent) having a cylinder (121) and a wall (wall of 121) that surrounds the cylinder, 
with a piston (124) disposed in the cylinder and movable relative to the wall of the cylinder in response to timing of combustion in a combustion chamber inside the cylinder (apparent), and 
the piston is connected to a crankshaft (126) via a connecting rod (127), 
the method comprising: 
determining a temperature of the combustion inside the cylinder ([0032]: “heat release rate”; [0039, 0042]: “cylinder temperature”; [0044]: “bulk cylinder temperature”); 
determining an average temperature of the wall* of the cylinder ([0039]: “average surface temperature for each of the cylinder components”) 
(*It is apparent that the wall of the cylinder is one such cylinder component. However, inasmuch as this is not explicitly stated, this limitation is further discussed below**.)
taken at an angular position of the crankshaft after fifty percent of combustion heat is released;
(See above; Response to Arguments. Any determination made at a crankshaft angle after fifty percent of combustion heat is released may correspond to the recited determination.
Note: CA50 is also a known point of interest in the combustion process and one of ordinary skill would readily appreciate that it may be useful in to consider in such a heat transfer model, and thus it would have been obvious to do so.)
determining a surface area of the wall of the cylinder based on the timing of the combustion [0038, 0040, 0041];
(Troisi discloses that the parameters of interest include component surface area [0040] and that parameters of interest, notably including change in cylinder volume [0040], are calculated at every crank angle. If Troisi is considering the angle-specific volume – a geometry consideration, and is also considering surface area – another geometry consideration, then it is strongly suggested that Troisi is already determining the angle-specific surface area (for components of interest such as the cylinder wall), since one of ordinary skill would readily appreciate that they would affect the heat flux similarly. However, inasmuch as it is not explicitly stated, it would have been obvious to one of ordinary skill to determine the wall surface area at every crank angle, as it naturally follows from the disclosure of Troisi.
Additionally, regarding that this is based on the timing of combustion, Troisi discloses that the discussed determinations are made at every crank angle, necessarily including the crank angle at the start of combustion. Notably, the fuel burn amount [0038] (i.e. the combustion) is also determined at every crank angle.
NOTE: These aspects are additionally discussed below**.)
calculating in real-time, via a controller, a heat fraction to the piston [0040, 0041, 0044] based on 
the determined temperature of the combustion, 
the determined average temperature of the wall of the cylinder, and 
the determined surface area of the wall of the cylinder; and 
controlling a state of the engine based on an estimated temperature of the piston which is derived from the real-time calculation of the heat fraction to the piston [0044]. 
**As discussed above, Troisi discloses the thrust of the claimed invention, but lacks explicit statements of certain aspects, as set forth above (though it is strongly suggestive of even those aspects). Accordingly, claim 1 is alternatively rejected under 35 USC 103, as follows:
Flowers discloses that, in the assessment of the in-cylinder heat transfer dynamics of an internal combustion engine (figs 11 – 14), (i) the heat transfer to the wall (and piston) should be considered [0070], (ii) the instantaneous surface area of the wall should be considered [0073], (iii) these parameters at the timing of combustion is of particular interest [0076].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide in the system of Troisi wherein the wall of the cylinder is one of the “components” of interest and wherein the instantaneous surface area thereof is considered in the model – particularly at the timing of combustion, as taught by Flowers, as these are known considerations in such a heat transfer determination, and thus would have been obvious to consider in the heat transfer model of Troisi.
In re claim 2, Troisi discloses [0031] further comprising determining a top* surface area of the piston; and wherein calculating in real-time the heat fraction to the piston is also based on the determined top* surface area of the piston.
*Note: Regarding that the surface area at issue is a “top” surface area of the piston, it is apparent that this is the area of interest. However, inasmuch as it is not explicitly disclosed, it would have been obvious to one of ordinary skill to consider the top surface area as they would readily appreciate that this area is most relevant to the heat transfer at issue. 
In re claim 3, Troisi discloses [0039 – 0041] wherein calculating in real-time the heat fraction to the piston further includes continuously updating the estimated temperature of the piston at each next time step. 
Note: It is apparent (or at least obvious to provide) that the piston is another of the “components” of interest of Troisi, the temperature of which is determined at every crank angle.
In re claim 4, Troisi discloses [0038] further comprising determining a total burned gas-heat convection rate; and wherein calculating in real-time the heat fraction to the piston is also based on the determined total burned gas-heat convection rate. 
In re claim 5, regarding the limitation, “wherein determining the surface area of the wall of the cylinder further comprises determining a displacement of the piston based on the angular position of the crankshaft after top-dead-center”, it would have been obvious to one of ordinary skill to provide this feature, since it is apparent that that defines the angle-specific surface area of interest. (Moreover, it is apparent that that is what “instantaneous” surface area refers to (Flowers [0073]).
In re claim 6, regarding the limitation, “wherein determining the surface area of the wall of the cylinder further comprises determining a radius of the crankshaft and a length of the connecting rod”, it would have been obvious to one of ordinary skill to provide this feature, since one of ordinary skill understands the related geometry/dynamics of engine system components. Specifically, one of ordinary skill would readily appreciate that the recited parameters affect the displacement of the piston, and thus the instantaneous surface area of the cylinder wall. Accordingly, they recited parameters would have been obvious to determine in order to determine the desired surface area.
In re claim 7, regarding the limitation, “wherein determining the surface area of the wall of the cylinder further comprises calculating in real-time, the displacement of the piston based on the angular position of the crankshaft after top-dead-center, the radius of the crankshaft, and the length of the connecting rod”, see above (In re claim 6).
In re claim 8, regarding the limitation, “wherein determining the displacement of the piston based on the angular position of the crankshaft after top-dead-center is further defined as determining the surface area of the wall of the cylinder via displacement of the piston at the angular position of the crankshaft after fifty percent of combustion heat is released”, see above (In re claim 1: regarding (i) timing of combustion and (ii) “instantaneous surface area”).
In re claim 12, see above (In re claim 3). 
In re claim 13, regarding the limitation, “further comprising determining a top surface area of the piston; and further comprising calculating in real-time a rejection fraction based on the determined temperature of the combustion, the determined average temperature of the wall of the cylinder, the determined surface area of the wall of the cylinder, the determined top surface area of the piston, and the estimated temperature of the piston at each next time step”, see above (In re claims 1 – 3). 
In re claim 14, 
Regarding the limitation, “further comprising determining a total burned gas-heat convection rate”, see above (In re claim 4).
Regarding the limitation, “wherein calculating in real-time the heat fraction to the piston is further defined as multiplying the rejection fraction with the total burned gas-heat convection rate”, one of ordinary skill understands the related nature of the parameters/variables at issue. Accordingly, it would have been obvious to one of ordinary skill to perform the appropriate mathematical operations (i.e. multiplying the recited parameters) to make the desired determinations of the proposed system.
In re claim 15, see above (In re claim 1).
In re claim 16, regarding the following limitations, see above (In re claims 1 – 3):
wherein the controller is configured to: 
determining a top surface area of the piston; and 
calculate in real-time a rejection fraction based on 
the determined temperature of the combustion, 
the determined average temperature of the wall of the cylinder, 
the determined surface area of the wall of the cylinder, 
the determined top surface area of the piston, and 
the estimated temperature of the piston at each next time step. 
In re claim 17, see above (In re claim 4).
In re claim 21, regarding the limitations directed to particular mathematical expressions relating the parameters at issue, one of ordinary skill understands the related nature of the parameters/variables at issue. Accordingly, it would have been obvious to one of ordinary skill to use the recited expressions. It should be noted that the two recited expressions in particular appear to be the definition of a fraction, applied to the context/parameters of interest.

Claim Rejections - 35 USC § 103
Claims 9 – 11, 18, and 19:
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Troisi et al. (US 2017/0123392) [in view of Flowers et al. (US 2010/0147269)] in view of Hanamura et al. (US 10,648,410).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Troisi et al. (US 2017/0123392) [in view of Flowers et al. (US 2010/0147269)] in view of Derbin et al. (US 8,955,474).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Troisi et al. (US 2017/0123392) [in view of Flowers et al. (US 2010/0147269)] in view of Yaguchi et al. (US 9,458,774).
In re claims 9 – 11, it is known to control at least the parameters of fuel injection, air fuel ratio, and oil injection based on piston temperature. As evidence to these positions, the following references are presented, their teachings corresponding to the three parameters, respectively: 
Hanamura (col 2, ln 10 – 26);
Yaguchi (col 10, ln 1 – 8);
Derbin (col 1, ln 17 – 25; col 6, ln 4 – 42; fig 4B).
Accordingly, it would have been obvious to provide:
(claim 9) wherein controlling the state of the engine includes injecting fuel into the combustion chamber based on the estimated temperature of the piston as derived from the real-time calculation of the heat fraction to the piston. 
(claim 10) wherein controlling the state of the engine includes controlling an air-to-fuel ratio of the combustion chamber based on the estimated temperature of the piston as derived from the real-time calculation of the heat fraction to the piston. 
(claim 11) wherein controlling the state of the engine includes injecting oil into the cylinder around the piston based on the estimated temperature of the piston as derived from the real-time calculation of the heat fraction to the piston. 
In re claim 18, see above (In re claim 9).
In re claim 19, see above (In re claim 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747